Citation Nr: 1114589	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  07-06 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1972 to November 1974.

This matter arises before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2011, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is associated with the claims file.


FINDING OF FACT

The competent evidence of record does not show that the Veteran's hepatitis C was caused by air gun inoculations he received during his active military service.


CONCLUSION OF LAW

The Veteran's claimed hepatitis C was not incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002); C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran filed his claim in January 2005 and alleges that he was infected with hepatitis C from air gun inoculations in service.  In correspondence dated February 2005, May 2008, and December 2008, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for his claimed disorder and described the types of evidence that the Veteran should submit in support of his claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  Furthermore, the VCAA notice letters contained a description of the elements of degree of disability and effective date.  
The Board further notes that the Veteran was provided with a copy of the August 2006 rating decision, the January 2007 statement of the case, and the August 2010 supplemental statement of the case, which cumulatively included a discussion of the facts of the claim, notification of the basis of the decision, and a summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the Veteran's VA treatment records, afforded the Veteran with a compensation and pension examination in May 2010, and associated the Veteran's service treatment records with the claims file.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case was more than adequate, as it was predicated on a full reading of the medical records in the Veteran's claims file.  The examination included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability. 

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or the VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  



Analysis

As mentioned previously, the Veteran claims that his currently diagnosed hepatitis C is the result of air gun inoculations he received in service.  At the outset, the Board observes that the Veteran's service treatment records reveal that the Veteran was running a fever in January 1974 that doctors thought was "possible hepatitis" with flu-like symptoms after a urinalysis was positive for bile.  A consultation sheet indicates that he complained of malaise and dark urine for several days and that his provisional diagnosis was hepatitis.  He was then transferred to the United States Army Hospital in Wurzburg, Germany.  During his eight-day stay, he was transferred from the hepatitis ward to a regular ward because of a confirmed diagnosis of pneumonia of the right lower lobe.  His condition had improved by the time he was discharged, and he was not given a profile.  Then, on his October 1974 report of medical history, the Veteran wrote that he was in good health and checked the box that stated he had never had jaundice or hepatitis.  Moreover, on his VA Form 21-526, Veteran's Application for Compensation and/or Pension, the Veteran stated that his disability began in November 2004.

The Veteran first presented to the VA Medical Center in Houston, Texas, in October 2004.  His chief complaint was that a blood test while incarcerated revealed that he was positive for the hepatitis C virus.  He requested a doctor for medication.  Throughout the appeal period, the VA Medical Center confirmed his diagnosis, including by June 2005 and May 2010 liver biopsies.  Thus, it is clear that the Veteran has a currently diagnosed disability.  

Consequently, the Veteran's claim revolves around whether his currently diagnosed hepatitis C is a result of the air gun inoculations he received in service.  The Board observes that the Veterans treatment records contain a note in October 2005 stating that the estimated time of infection based on information from his first visit was around 1973.  Also at that time, a liver biopsy showed fibrosis of Ishak 2.  In March 2010, another treatment record noted that the Veteran's estimated time of infection was 1973.  However, these treatment reports seem to be based on the Veteran's own accounts of when he believed he was infected.  They did not discuss potential risk factors or the Veteran's service treatment records.  Therefore, the Board affords little probative value to these statements that estimated the Veteran's time of infection as 1973.   

In May 2010, VA afforded the Veteran with a compensation and pension examination.  The examiner reviewed the Veteran's medical history and risk factors.  He noted that the Veteran's risk factors included a tattoo after service, incarceration for several years after service, a blood transfusion prior to 1990, and a gunshot wound to the abdomen after service.  Bile noted in a urine specimen in association with malaise in 1974 was also included among the Veteran's other significant history.  After examining the Veteran, the examiner opined that the Veteran's blood transfusion prior to 1990 was the most likely source of his hepatitis C because it was a common cause of hepatitis C until screening tests for donated blood became available after 1990.  Furthermore, he noted that tattoos in the United States are rarely associated with hepatitis C.  According to the examiner, the odds ratio for infection based on blood transfusions prior to 1990 is 10.9 compared to the odds ratio of 2.9 for incarceration for more than three days.  Finally, the examiner explained that there are several well documented risk factors for hepatitis C but that inoculation devices have never been implicated as modes of transmission for any viral hepatitis, including hepatitis C.  As for the Veteran's in-service urinalysis with bile, the examiner stated that it is unusual for hepatitis C to cause fever or jaundice with bile in the urine as compared to other viruses, such as hepatitis A and E.  

In summary, the examiner concluded that blood transfusions were one of the most common causes of hepatitis C before screening became available in 1990.  Because there is a lack of association of hepatitis C with inoculation methods, an atypical presentation of hepatitis C based on service records, and the exposure to risk factors after military service, the examiner opined that it was unlikely that his present hepatitis C was incurred while on active duty.  The Board finds that this opinion is adequate and affords it great probative value.     

The Board notes that any statements of record made by the Veteran claiming that his hepatitis C was the result of in-service air gun inoculations are not competent evidence of his disorder's etiology as the Veteran is a lay person without the medical expertise to render such a diagnosis.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not professionally qualified to offer an etiological opinion, his statements are afforded little weight as to the cause of his hepatitis C.

Thus, the Board has considered the competent and credible evidence of record.  In so doing, the Board has afforded the most probative value to the May 2010 compensation and pension examiner's opinion.  Therefore, the Board finds that the evidence of record does not satisfy all three elements required for the Board to grant the Veteran service connection because there is no evidence of a relationship or nexus between the Veteran's current disability and any injury or disease during service.  Consequently, the Board further finds that the preponderance of the evidence weighs against his claim of entitlement to service connection for hepatitis C. 

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


